Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending. This action is a non-final rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea.

In regards to claim 1, 
1. A system for processing electronic offers, the system comprising: at least 

In regards to 35 USC 101, claim 1 and dependent claims 2-8 recite a system which is a valid class of claim.
However the claims are directed to an abstract idea, such as a method of organizing human activity, in this case brokering insurance which could also be a legal obligation by generic computing devices.

The additional items are highlighted by cross out above. The non-preamble elements, preamble has minimal patentable weight include, signal from a client device via an application interface;

Claim 3 adds “computing device” 

Under prong 2A- there are only the above additional elements.

Here applicant essentially links an insurance market with a generic computing device with the result being essentially to say “apply it” rather than provide the full technical concept.

Prong 2B- there is no practical application and the claims are essentially devoid of technology. Applicant should consider claiming more than a signal and client device.  Signals may not be appropriate in the first place and applicant could claim a computing device with an internet connection and a unique application interface for example, ie create a technical and practical concept to overcome the 35 USC 101. In regards to the dependent claims, they do not correct the rejection of claim 1, while claim 3 adds “computing device”, rolling claim 3 up would not fully overcome the 35 USC 101 rejection though all technology additions would help at least minimally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 
8301562 to Buerger



As per claim 1, Buerger discloses,
at least one processing device; and at least one computer readable storage device storing data instructions that, when executed by the at least one processing device, cause the at least one processing device to:  (col. 2 lines 20-30, col. 3, lines 25-40, general computing processors, system) submit an electronic offer for a first policy that is assigned from an owner of the first policy, Buerger (col. 45-50 and fig. 5 a computer based insurance market where a first policy of John smith can essentially be assigned to a buyer who purchases a second policy for John and takes the first )
the first policy including a first benefit value on a life of an insured and is issued by a first entity, the offer comprising data including an offer price for the first policy and details regarding the first policy; Buerger (col. 3 lines 1-10 and col. 5 it appears that there is an offer to purchase the first policy and then give John Smith a new policy of lesser payout)
receive a bid that is responsive to the offer and an acceptance of the bid based on a signal from a client device via an application interface;  Buerger (col. 2, designated price. It says that Buerger is a market place and thus when one offers to buy and another is selling its essentially a bid) and execute a transaction workflow including generating an agreement with a buyer associated with the bid, the agreement comprising the buyer receiving the first policy and 
(col. 5 an agreement is made to do this in Buerger through col. 6)
(i) paying premiums to the first entity that keep the first policy in force, 
(col. 5 lines 20-25) (ii) paying certain fees to a second entity, which second entity issues to the owner at least one second policy with a second benefit value based on the life of the insured, the second benefit value comprising a portion of the first benefit value, 
Buerger(col. 6 25-35) and (iii) paying or causing to be paid to the second entity at least a second benefit value based on the life of the insured.  
Buerger(col. 2 60-65) While Buerger does not explicitly use the term “bid”, the term market, col. 2 for swapping life insurance policies implies some form of bid/offering to conduct this marketing of the life insurance policy from one buyer to another. The motivation for this modification is that a secondary market such as this will require buyers and sellers and thus, bids/and offers are synonymous of such activity to make the deal in a non-retail market environment. Col. 1 (lines 20-30)

As per claim 2 Buerger discloses;
The system of claim 1 wherein the assignment is based on a transaction executed by the owner of the first policy with the second entity.  
Buerger (col. 5 and 6 describe this assignment process and agreement) 

As per claim 3, Buerger discloses The system of claim 1 wherein the processing device is further configured to electronically receive the assignment via data entry or file attachment from a computing device associated with the owner of the first policy.  Buerger(or requires only one col. 5, lines 50-55 assignment of the policy)

As per claim 4, Buerger discloses; The system of claim 1 wherein the processing device is further configured to issue the second policy as a paid-up certificate of insurance under a group master policy.  Buerger(col. 5 lines 5-20 buyer buys John smith a paid up policy for 6million to replace other policy)

As per claim 5, Buerger discloses; The system of claim 1 wherein the processing device is further configured to issue the second policy as an individual paid-up life insurance policy.  
Buerger(col. 5 lines 1-30, “issue” literally in col. 6)

As per claim 6 Buerger discloses The system of claim 1 wherein processing device is further configured to issue the second policy to the owner wherein the second policy includes a beneficiary that is chosen by the owner.  
Buerger(col. 5 lines 1-30, it appears that the owner has chose the beneficiary of the second policy to be the wife, Jane smith)

As per claim 7 Buerger discloses The system of claim 1 wherein the processing device is further configured to issue the second policy to the owner wherein the owner is not required to pay premiums to keep the second policy in force.  
Buerger(col. 5 lines 1-30, the second policy is paid up cash at the start by the buyer for John smith)


As per claim 8 Buerger discloses, The system of claim 1 wherein the processing device is further configured to issue the second policy to the owner wherein the first entity pays the first benefit value on the life of the insured to the buyer, 
the buyer pays or causes to be paid at least the second benefit value on the life of the insured to the second entity, and the second entity pays the second benefit value on the life of the insured to a beneficiary of the second policy.
(col. 5 lines 1-30, as discussed)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692